Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (“Agreement”), dated as of
January 9, 2012 (“Effective Date”) by and between GlobalSCAPE, Inc., a Delaware
corporation (“Employer” or the “Company”), and Douglas Conyers (“Employee”).

R E C I T A L S:

WHEREAS, pursuant to the terms of that certain Employment Agreement dated as of
March 23, 2011, as amended (as amended, the “Original Agreement”), by and
between the Company and Employee, Employee has been employed as the Senior Vice
President of Engineering of the Company; and

WHEREAS, the Company and Employee desire to amend and restate the Original
Agreement as set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:

Section 1. Employment. Employer hereby employs Employee, and Employee hereby
accepts employment, upon the terms and subject to the terms and conditions of
this Agreement. Unless otherwise consented to by Board of Directors, Employee’s
principal place of employment shall be at the Company’s headquarters in San
Antonio, Texas.

Section 2. Duties. During the Term (as defined below), Employee shall be
employed as Senior Vice President of Engineering of Employer. Employee shall
report to the Chief Operating Officer of Employer. Employee agrees to diligently
and honestly exercise his business judgment in the discharge of the duties as
are customary to this position as those duties are determined from time to time
by the Chief Operating Officer and to fully comply with all laws and regulations
pertaining to the performance of this Agreement, all ethical rules, Employer’s
Code of Business Conduct & Ethics for Members of the Board of Directors and
Executive Officers as well as any and all of policies, procedures and
instructions of the Company including, but not limited to, the provisions of
Section 304 of the Sarbanes-Oxley Act of 2002. Employee agrees to devote his
full work time and best efforts to the performance of the duties as an employee
of Employer; provided, however, that Employee shall not be precluded from
engaging in non-profit activities (such as serving on the boards of trade and
industry associations, or religious, charitable or other community
organizations), as long as such activities do not unreasonably interfere with
Employee’s duties and responsibilities as Senior Vice President of Employer.
Employee will not, during the Term, directly or indirectly, engage in any other
business, either as an employee, employer, consultant, principal, officer,
director, advisor, or in any other capacity, either with or without
compensation, without the prior written consent of the Employer. Employee shall
also comply with all reasonable rules and regulations and policies now in effect
or as subsequently modified, governing the conduct of Employer’s employees,
including policies relating to insider trading and reporting obligations
intended to comply with the Securities Exchange Act of 1933, as amended.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT – DOUGLAS CONYERS

     1   



--------------------------------------------------------------------------------

Section 3. Term. The term of employment of Employee hereunder shall commence on
January 3, 2012 and end on December 31, 2014 (the “Term”). This Agreement may be
terminated prior to the end of the Term pursuant to Section 6 below.

Section 4. Compensation and Benefits. In consideration for the services of
Employee hereunder, Employer shall compensate Employee as follows:

(a) Base Salary. Until the termination of Employee’s employment hereunder (but
subject to any severance or other payment to which Employee may be entitled
pursuant to this Agreement or otherwise following termination of his
employment), Employer shall pay Employee a base salary of $170,000 annually (the
“Base Salary”), payable in accordance with the regular payroll practices of
Employer for executives, less such deductions or amounts as are required to be
deducted or withheld by applicable laws or regulations and less such other
deductions or amounts, if any, as are authorized in writing by Employee. Such
Base Salary shall be reviewed at least annually by the Compensation Committee of
the Board (the “Committee”), and may be increased in the sole discretion of the
Committee, but not decreased (any increased amount thereupon being the Base
Salary hereunder).

(b) Incentive Compensation. For each fiscal year of the Company which ends
during the Term, beginning with the fiscal year ending December 31, 2011,
Employee shall be eligible to receive an annual cash bonus of up to 35% of the
Base Salary (the “Annual Bonus”), as recommended and approved by the Committee,
if the Company and Employee, as applicable, achieve the performance targets set
by the Committee and communicated to the Employee. Incentive Compensation shall
be paid (i) in accordance with, and subject to those terms and conditions of,
the Company’s annual incentive compensation plan which are administrative or
which are required for compliance with Section 162(m) of the Internal Revenue
Code of 1986 (the “Code”); provided that nothing in the Company’s plan shall
apply adversely with respect to Employee to the extent inconsistent with the
express terms of this Agreement; and (ii) in no event later than the 15th day of
the third month following the end of the taxable year (of the Company or
Employee, whichever is later) in which the performance targets have been
achieved. Employee shall be required to repay any after-tax portion of Annual
Bonus received in respect of any year in which there is an accounting
restatement due to the material noncompliance of the Company with any financial
reporting requirement under the securities laws as a result of misconduct.

(c) Stock Option Plan. Employee has been granted options to purchase a total of
300,000 shares of common stock, par value $0.001 per share, of Employer (“Stock
Options”), of which 140,000 have been granted under the GlobalSCAPE, Inc. 2010
Employee Long-Term Equity Incentive Plan and pursuant to the terms of the Stock
Option Agreement in substantially the form used by Employer in connection with
the grant of stock options to its officers and executives in connection with the
execution and delivery of this Agreement.

(d) Paid Time Off. Employee shall be entitled to vacation and other paid time
off in accordance with Employer’s policies for officers and executives, as they
may be modified from time to time during Employee’s employment hereunder,
provided that Employee will have no less than fifteen (15) days of paid vacation
during each year of this Agreement, six (6) days of paid sick leave, and three
(3) days of personal leave during each one year term accruing bi-weekly.
Vacation and personal days shall be scheduled in advance and must be taken at
such time or times as approved by the Board.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT – DOUGLAS CONYERS

     2   



--------------------------------------------------------------------------------

(e) Group Insurance and Other Benefits. Employee shall be entitled to receive
the same benefits Employer makes generally available to their officers and
executives, including, without limitation, participation in Employer’s group
health, life and disability programs, and Employee’s entitlement to and
participation in such benefits programs shall be at the same rates which are
available to Employer’s other executives and officers.

(f) Savings Plans. Employee shall be entitled to participate in Employer’s
401(k) plan, or other retirement or savings plans as are made available to
Employer’s other executives and officers and on the same terms which are
available to Employer’s other executives and officers.

Section 5. Expenses. Employer will reimburse Employee for expenses related to
the performance of his duties in accordance with its reimbursement policies for
executives and officers in effect from time to time.

Section 6. Defined Terms Relating to Termination. The following capitalized
terms used in this Agreement shall have the meanings set forth in this
Section 6:

(a) Change in Control. For purposes of this Agreement, a “Change in Control”
shall be deemed to have occurred if (a) any “person” or “group” (as such terms
are used in Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended, (the “Exchange Act”)) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act as in effect on the date hereof, except
that a person shall be deemed to be the “beneficial owner” of all shares that
any such person has the right to acquire pursuant to any agreement or
arrangement or upon exercise of conversion rights, warrants, options or
otherwise, without regard to the sixty-day period referred to in such Rule),
directly or indirectly, of securities representing 50% or more of the combined
voting power of Employer’s then outstanding securities; provided, however, that
if Thomas W. Brown and/or David Mann acquire, directly or indirectly, securities
representing 50% or more of the combined voting power of Employer’s then
outstanding securities it shall not be deemed a Change in Control, (b) any
person or group (other than Thomas W. Brown or David Mann or entities controlled
by either) shall make a tender offer or an exchange offer for 50% or more of the
combined voting power of Employer’s then outstanding securities, (c) at any time
during any period of two consecutive years (not including any period prior to
the execution of this Agreement), individuals who at the beginning of such
period constituted the board of directors of Employer and any new directors,
whose election by the board of directors of Employer or nomination for election
by Employer’s stockholders was approved by a vote of at least two-thirds
(2/3) of Employer’s directors then still in office who either were Employer’s
directors at the beginning of the period or whose election or nomination for
election was previously so approved (“Current Directors”), cease for any reason
to constitute a majority thereof, (d) Employer shall consolidate, merge or
exchange securities with any other entity and the stockholders of Employer
immediately before the effective time of such transaction do not beneficially
own, immediately after the effective time of such transaction, shares or other
equity interests entitling such stockholders to a majority of all votes (without
consideration of the rights of any class of stock or other equity interests
entitled to elect directors

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT – DOUGLAS CONYERS

     3   



--------------------------------------------------------------------------------

by a separate class vote) to which all stockholders of the corporation or owners
of the equity interests of any other entity issuing cash or securities in the
consolidation, merger or share exchange would be entitled for the purpose of
electing directors or where the Current Directors immediately after the
effective time of the consolidation, merger or share exchange would not
constitute a majority of the board of directors or similar governing body of the
corporation or other entity issuing cash or securities in the consolidation,
merger or share exchange, or (e) any person or group acquires all or
substantially all of Employer’s assets.

Notwithstanding the foregoing, however, a Change in Control shall not be deemed
to occur merely by reason of (1) an acquisition of Employer’s securities by, or
any consolidation, merger or exchange of securities with, any entity that,
immediately prior to such acquisition, consolidation, merger or exchange of
securities, was a “subsidiary,” as such term is defined below. For these
purposes, the term “subsidiary” means (i) any corporation, limited liability
company or other entity of which 80% of the capital stock or other equity
interests of such entity is owned, directly or indirectly, by Employer and
(ii) any unincorporated entity in respect of which Employer has, directly or
indirectly, an equivalent degree of ownership or (2) an acquisition of Company
securities by Thomas W. Brown or David Mann.

(b) Disability. For purposes hereof, “Disability” shall be deemed to exist if
Employee is suffering from any medical or mental condition that in the Board’s
reasonable opinion would prevent him from carrying out his normal duties. Any
refusal to submit to a reasonable medical examination by an independent
physician to determine whether Employee is so totally disabled shall be deemed
to constitute conclusive evidence of his disability. The determination of such
physician made in writing to the Company and to Employee shall be final and
conclusive for all purposes of this Agreement. Termination by the Company or by
Employee of his employment based on “Disability” shall be deemed to have
occurred if, within thirty (30) days after written Notice of Termination (as
hereinafter defined) is given, Employee shall not have returned to the full-time
performance of his duties.

(c) Retirement. Termination by the Company or Employee of his employment based
on “Retirement” shall mean termination in accordance with the Company’s
retirement policy, generally applicable to its salaried employees or in
accordance with any retirement arrangement established with Employee’s consent.

(d) Cause. Termination by the Company of Employee’s employment for “Cause” shall
mean termination upon:

(i) the continued failure by Employee to substantially perform his duties with
the Company (other than any such failure resulting from his incapacity due to
Disability or any such actual or anticipated failure resulting from termination
by Employee for Good Reason) after a written demand for substantial performance
is delivered to Employee by the Board, which demand specifically identifies the
manner in which the Board believes that Employee has not substantially performed
his duties;

(ii) Employee engages in conduct which is demonstrably and materially injurious
to the Company or any of its affiliates, monetarily or otherwise;

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT – DOUGLAS CONYERS

     4   



--------------------------------------------------------------------------------

(iii) Employee commits fraud, bribery, embezzlement or other material dishonesty
with respect to the business of the Company or any of its affiliates, or the
Company discovers that Employee has committed any such act in the past with
respect to a previous employer;

(iv) Employee is indicted for any felony or any criminal act involving moral
turpitude, or the Company discovers that Employee has been convicted of any such
act in the past;

(v) Employee commits a breach of any of the covenants, representations, terms or
provisions of this Agreement;

(vi) Employee violates any instructions or policies of the Company with respect
to the operation of its business or affairs; or

(vii) Employee uses illegal drugs.

(e) Good Reason. For purposes of this Agreement, “Good Reason” shall mean,
without Employee’s express written consent:

(i) the material failure by the Company, without Employee’s consent, to pay to
Employee any portion of his current compensation within ten (10) days of the
date any such compensation payment is due; or

(ii) Employer commits a material breach of any of the covenants,
representations, terms or provisions hereof, and such breach is not cured within
thirty (30) days after written notice thereof to the Company, which notice shall
identify in reasonable detail the nature of the breach and gives Company an
opportunity to respond, excluding, however, failure to pay salary within ten
(10) days as further provided in subsection (i) above;

(iii) any material diminution of Employee’s title, function, duties, authority
or responsibilities (including reporting requirements); or

(iv) a reduction in Employee’s salary as in effect on the date of this Agreement
or as may be increased from time to time; or

(v) a material reduction in the benefits that are in effect from time to time
for Employee; or

(vi) a relocation of the Employee’s principal place of employment to a location
which is beyond a 50-mile radius from San Antonio, Texas.

Employee must provide notice to the Company within 90 days of the initial
existence of the condition giving rise to “Good Reason”. Upon the receipt of
such notice, the Company shall have 30 days to remedy the condition giving rise
to “Good Reason”.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT – DOUGLAS CONYERS

     5   



--------------------------------------------------------------------------------

(f) Notice of Termination. Any purported termination of Employee’s employment by
the Company or by Employee shall be communicated by written notice to the other
party hereto in accordance with Section 15(a) hereof (“Notice of Termination”).
Such Notice of Termination shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Employee’s
employment under the provisions so indicated.

(g) Date of Termination, Etc. “Date of Termination” shall mean (i) if Employee’s
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that Employee shall not have returned to the
full-time performance of his duties during such thirty (30) day period), or
(ii) if Employee’s employment is terminated for Cause or by Employee for Good
Reason or for any other reason (other than Disability), the date specified in
the Notice of Termination as the date on which it is reasonably anticipated that
no further services would be performed by Employee for the Company, as an
employee or independent contractor (which, in the case of a termination by
Employee for Good Reason, shall not be less than two (2) weeks nor more than two
(2) months from the date such Notice of Termination is given).

Section 7. Compensation Upon Termination or During Disability.

(a) Upon termination of Employee’s employment or during a period of Disability,
Employee shall be entitled to the following benefits:

(i) Between the date that Employer is given a Notice of Termination for
Disability and Employee’s employment hereunder is terminated as a result of such
Disability, Employee shall continue to receive his Base Salary at the rate in
effect at the commencement of any such period. Thereafter, Employee shall
receive only the compensation payable to Employee under the Company’s disability
plan or other plan during such period in accordance with the terms of any such
plan.

(ii) If Employee’s employment shall be terminated by the Company for Cause or by
Employee other than for Good Reason, Disability, death or Retirement, the
Company shall pay Employee his full Base Salary through the Date of Termination
at the rate in effect at the time Notice of Termination is given, unpaid and
properly documented expense reimbursements incurred in accordance with
Employer’s policies prior to termination, and compensation for accrued, and
unused vacation as of the Date of Termination and any amounts to be paid to him
pursuant to the Company’s retirement and other benefits plans then in effect
(“Accrued Amounts”), and the Company shall have no further obligations to
Employee under this Agreement.

(iii) If Employee’s employment shall be terminated by the Company or by Employee
for Retirement or by reason of Employee’s death, Employee’s benefits shall be
determined in accordance with the Company’s retirement, benefit and insurance
programs then in effect.

(iv) If Employee’s employment by the Company shall be terminated by the Company
other than for Cause and other than because of Employee’s death, Disability or

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT – DOUGLAS CONYERS

     6   



--------------------------------------------------------------------------------

Retirement or by Employee for Good Reason then, effective as of the Date of
Termination, in lieu of any severance benefits which he otherwise would be
eligible to receive under the Company’s severance plan or policy as in effect
immediately prior to any Change in Control, Employee shall be entitled to the
benefits (“Severance Benefits”) provided below:

(A) The Company shall pay Employee Accrued Amounts through the Date of
Termination at the rate in effect at the time the Notice of Termination is given
(excluding any severance benefits under the Company’s severance plan or policy);

(B) The Company shall pay Employee, in addition to all Accrued Amounts, either
(i) Employee’s then current Base Salary for the period commencing on the Date of
Termination and ending upon the date which is 12 months after the Date of
Termination payable in accordance with the regular payroll practices of the
Company; or (ii) if after a Change in Control, Employee’s then current Base
Salary times 1.5 payable in one lump sum on the Date of Termination; and

(C) The Employee shall be entitled to continue to receive, at the cost and
expense of the Company, the benefits Employer makes generally available to their
officers and executives, in Employer’s group health program, and Employee’s
entitlement to and participation in the group health program shall be at the
same rates which are available to Employer’s other executives and officers for a
period of 12 months following the Date of Termination.

(b) Notwithstanding any other provision of this Agreement, if any amount payable
hereunder would, individually or together with any other amounts paid or
payable, constitute an “excess parachute payment,” within the meaning of
Section 280G of the Internal Revenue Code of 1986 and any applicable regulations
thereunder (the “Code”) which would require the payment by Employee of the
excise tax imposed by Section 4999 of the Code or any interest or penalty (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then he shall be entitled to
receive an additional payment (the “Gross-Up Payment”) in an amount such that
after the payment by Employee of all taxes (including any interest or penalties
imposed with respect to such taxes) including, without limitation, any income
taxes (and any interest and penalties with respect thereto) and the Excise Tax
imposed upon the Gross-Up Payment, Employee shall retain an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the total payments to be
received by Employee pursuant to this Agreement. The determination of whether
the Gross-Up Payment shall be paid shall be made by a nationally recognized
accounting firm selected by Employee and such determination shall be binding
upon him and the Company for purposes of this Agreement. The costs and expenses
of such accounting firm shall be paid by the Company.

(c) Except as specifically provided in this Section 7, Employee shall not be
required to mitigate the amount of any payment provided for in this Section 7 by
seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Section 7 be reduced by any compensation earned by
him as the result of employment by another employer or by retirement benefits
after the Date of Termination, or otherwise.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT – DOUGLAS CONYERS

     7   



--------------------------------------------------------------------------------

(d) In the event that any payments under this Section 7 or elsewhere in this
Agreement are determined to be subject to Section 409A of the Code, and Employee
is a “specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code and
Treasury Regulation §1.409A-1(i), no such payments shall be made prior to the
date that is six (6) months following the Date of Termination.

(e) (i) Employee acknowledges and agrees that (A) Employee is solely responsible
for all obligations arising as a result of the tax consequences associated with
payments under this Agreement including, without limitation, any taxes, interest
or penalties associated with Section 409A of the Code, (B) Employee is not
relying upon any written or oral statement or representation the Company, any of
its Affiliates, or any of their respective employees, directors, officers,
attorneys or agents (collectively, the “Company Parties”) regarding the tax
effects associated with the execution of the this Agreement and the payment
under this Agreement, and (C) in deciding to enter into this Agreement, Employee
is relying on his or her own judgment and the judgment of the professionals of
his or her choice with whom Employee has consulted. Employee hereby releases,
acquits and forever discharges the Company Parties from all actions, causes of
actions, suits, debts, obligations, liabilities, claims, damages, losses, costs
and expenses of any nature whatsoever, known or unknown, on account of, arising
out of, or in any way related to the tax effects associated with the execution
of this Agreement and any payment under the Agreement.

(ii) Employee must execute a full release of all claims within 60 days following
termination of employment in order to be eligible for Severance Benefits.
Without limiting the remedies available to the Company for breach by Employee of
Section 8, Section 9, Section 10, , Section 11, or Section 12, if Employee
violates the provisions of such Sections after the termination of Employee’s
employment with the Company in a manner reasonably determined by the Board to be
injurious to the Company or any of its affiliates, then Employee will forfeit
the right to any payments under this Section 7 which are unpaid at the time such
violation occurs.

Section 8. Inventions; Assignment.

(a) Inventions Defined. All rights to discoveries, inventions, improvements,
designs and innovations (including all data and records pertaining thereto) that
relate to the business of Employer, including its Affiliates (as defined below),
whether or not able to be patented, copyrighted or reduced to writing, that
Employee may discover, invent or originate during the term of his employment
hereunder, and for a period of six months thereafter, either alone or with
others and whether or not during working hours or by the use of the facilities
of Employer (“Inventions”), shall be the exclusive property of Employer.
Employee shall promptly disclose all Inventions to Employer, shall execute at
the request of Employer any assignments or other documents Employer may
reasonably deem necessary to protect or perfect its rights therein, and shall
assist Employer, at Employer’s expense, in obtaining, defending and enforcing
Employer’s rights therein. Employee hereby appoints Employer as his attorney in
fact to execute on his behalf any assignments or other documents deemed
necessary by Employer to protect or perfect its rights to any Inventions.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT – DOUGLAS CONYERS

     8   



--------------------------------------------------------------------------------

(b) Covenant to Assign and Cooperate. Without limiting the generality of the
foregoing, Employee shall assign and transfer to Employer the worldwide right,
title and interest of Employee in the Inventions. Employee agrees that Employer
may apply for and receive patent rights (including Letters Patent in the United
States) for the Inventions in Employer’s name in such countries as may be
determined solely by Employer. Employee shall provide to Employer all facts
known to Employee and reasonably requested by Employer relating to the
Inventions, and shall cooperate with Employer’s reasonable requests in
connection with vesting title to the Inventions and related patents exclusively
in Employer and in connection with obtaining, maintaining and protecting
Employer’s exclusive patent rights in the Inventions.

(c) Successors and Assigns. Employee’s obligations under this Section 8 shall
inure to the benefit of Employer, its Affiliates (as defined below) and their
respective successors and assigns and shall survive the expiration of the term
of this Agreement for such time as may be necessary to protect the proprietary
rights of Employer and its affiliates in the Inventions. When used herein,
“Affiliate” shall mean an entity which, directly or indirectly, alone or
together with others, controls, is controlled by or is under common control
with, Employer.

Section 9. Confidential Information.

(a) Acknowledgment of Proprietary Interest. Employee acknowledges the
proprietary interest of Employer and its Affiliates in all Confidential
Information (as defined below). Employee agrees that all Confidential
Information learned by Employee during his employment with Employer or
otherwise, whether developed by Employee alone or in conjunction with others or
otherwise, is and shall remain the exclusive property of Employer. Employee
further acknowledges and agrees that his disclosure of any Confidential
Information will result in irreparable injury and damage to Employer.

(b) Confidential Information Defined. “Confidential Information” means all trade
secrets, copyrightable works, confidential or proprietary information of
Employer or its Affiliates, including without limitation, (i) information
derived from reports, investigations, experiments, research and work in
progress, (ii) methods of operation, (iii) market data, (iv) proprietary
computer programs and codes, (v) drawings, designs, plans and proposals,
(vi) marketing and sales programs, (vii) the identities of clients or customers,
(viii) historical financial information and financial projections, (ix) pricing
formulae and policies, (x) all other concepts, ideas, materials and information
prepared or performed for or by Employer and (xi) all information related to the
business, services, products, purchases or sales of Employer or any of its
customers, other than (A) information that is publicly available, and
(B) information that becomes available to Employee after the termination of his
employment with Employer from a third party source not bound by a
confidentiality agreement with Employer with respect to such information.

(c) Covenant Not To Divulge Confidential Information. Employer is entitled to
prevent the disclosure of Confidential Information. As a portion of the
consideration for the employment of Employee and for the compensation being paid
to Employee by Employer, Employee agrees at all times during the term of his
employment hereunder and thereafter to hold in strict confidence and not to
disclose to any person, firm or corporation, other than to persons engaged by
Employer to further the business of Employer or as necessary to perform
Employee’s

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT – DOUGLAS CONYERS

     9   



--------------------------------------------------------------------------------

duties as an employee of Employer and for the sole benefit of Employer or its
Affiliates, and not to use except in the pursuit of the business of Employer,
the Confidential Information, without the prior written consent of Employer.

(d) Return of Materials at Termination. In the event of any termination or
cessation of his employment with Employer for any reason, Employee shall
promptly deliver to Employer all documents, data and other information derived
from or otherwise pertaining to Confidential Information. Employee shall not
take or retain any documents or other information, or any reproduction or
excerpt thereof, containing any Confidential Information.

Section 10. Non-Solicitation.

(a) Solicitation of Employees. During Employee’s employment with Employer and
for a period of twelve (12) months after termination of such employment at any
time and for any reason (the “Restriction Period”), and regardless of whether
any payments are made to Employee under this Agreement as a result of such
termination, Employee shall not solicit, participate in or promote the
solicitation of any person who was employed by Employer or any of its Affiliates
at the time of Employee’s termination of employment with Employer to leave the
employ of Employer or any of its affiliates, or, on behalf of himself or any
other person, hire, employ or engage any such person; provided, however, that
Employee or an entity for which Employee works shall not be precluded from
generally advertising for employees or from hiring any employees who have not
been solicited by Employee, directly or indirectly, in violation of this
Section 10(b).

(b) Solicitation of Clients, Customers, Etc. During the Restriction Period, and
regardless of whether any payments are made to Employee under this Agreement as
a result of termination of his Employment, Employee shall not, directly or
indirectly, solicit any person who, at the time of termination of Employee’s
employment with Employer, was a client, customer, vendor, consultant or agent of
Employer or its Affiliates and with whom Employee had contact on behalf of
Employer during such period, to discontinue business, in whole or in part, with
Employer or its Affiliates; provided, however, that the foregoing shall not
prohibit Employee from soliciting such clients, customers, vendors, consultants
or agents to do business with any entity or person as long as such solicitation
does not include an express or implied solicitation to discontinue business, in
whole or in part, with Employer or its Affiliates.

Section 11. Non-Compete.

(a) Competition During Employment. Employee agrees that during the term of his
employment with Employer, he will not, directly or indirectly, compete with
Employer or its Affiliates in any way, and that he will not act as an officer,
director, employee, consultant, shareholder, partner, equity owner, lender,
guarantor or agent of any entity which is engaged in any business in competition
with, the businesses in which Employer and its Affiliates are engaged as of the
date hereof or in which Employer or its Affiliates become engaged during the
term of his employment; provided, however, that this Section 11(a) shall not
prohibit Employee or any of his Affiliates from: (i) purchasing or holding an
aggregate equity interest of up to 1%, so long as Employee and his Affiliates
combined do not purchase or hold an aggregate equity interest of more than 5%,
in any business in competition with Employer and its Affiliates.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT – DOUGLAS CONYERS

     10   



--------------------------------------------------------------------------------

Furthermore, Employee agrees that during the term of his employment, he will
undertake no planning for the organization of any business activity competitive
with the work he performs as an employee of Employer and Employee will not
combine or conspire with any other employees of Employer and its Affiliates for
the purpose of the organization of any such competitive business activity.

(b) Competition Following Employment. In order to protect Employer against the
unauthorized use or the disclosure of any Confidential Information of Employer
and its Affiliates presently known or hereafter obtained by Employee during his
employment under this Agreement, Employee agrees that for a period of twelve
(12) months after the termination or cessation of his employment with Employer
at any time and for any reason, and regardless of whether any payments are made
to Employee under this Agreement as a result of such termination (but subject to
the provisions of Section 12 hereof), Employee shall not, directly or
indirectly, for himself or on behalf of any other corporation, person, firm,
partnership, association, or any other entity (whether as an individual, agent,
servant, employee, employer, officer, director, shareholder, investor,
principal, consultant or in any other capacity), engage or participate in any
business which engages in competition with the businesses being conducted by
Employer or any of its Affiliates during the Term anywhere in any state in the
United States or in any foreign country where Employer or any of its Affiliates
distributes software or performs services related to the distribution of
software, or any other business in which Employer or any of its Affiliates was
actively engaged at the time of termination of Employee’s employment with
Employer; provided, however, that this provision shall not prohibit Employee or
any of his Affiliates from (i) purchasing or holding an aggregate equity
interest of up to 1%, so long as Employee and his Affiliates combined do not
purchase or hold an aggregate equity interest of more than 5%, in any business
in competition with Employer, or (ii) serving as an officer, employee or
consultant to any entity or business which operates through multiple Affiliates
or business divisions, as long as Employee is serving as an officer, employee or
consultant to an Affiliate or business division which is not engaged in
competition with Employer or any of its Affiliates.

Section 12. Non-Disparagement. During Employee’s employment with Employer and
thereafter, Employee agrees not to make any statement or take any action which
disparages, defames, or places in a negative light Employer, Affiliates, or its
or their reputation, goodwill, commercial interests or past and present
officers, directors and employees.

Section 13. Effect of Termination; Actions Upon Termination. The Company shall
pay Employee when due any and all previously earned, but as yet unpaid, salary
and reimbursement of business expenses submitted in accordance with the
Company’s policy as in effect. The provisions of Section 10 and Section 11 shall
terminate and be of no further force and effect in the event (i) Employee’s
employment is terminated by Employer without Cause or by Employee for Good
Reason, and (ii) Employer fails to timely pay Employee the Severance Benefits
and/or any other amounts due pursuant to Section 7. Upon termination of
employment hereunder, Employee shall immediately resign as an officer and/or
director of Company and of any Affiliates, including any joint ventures.

Section 14. Arbitration. Without limiting either party’s right to seek equitable
remedies under Section 15(c) below or otherwise, Employer and Employee agree
that any dispute or

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT – DOUGLAS CONYERS

     11   



--------------------------------------------------------------------------------

controversy arising under or in connection with this Agreement shall be settled
by arbitration. Arbitration under this Agreement shall be governed by the
Federal Arbitration Act and proceed in San Antonio, Texas, in accordance with
the rules of the American Arbitration Association (“AAA”). Arbitration will be
conducted before a panel of three neutral arbitrators selected from an AAA list
of proposed arbitrators with business law experience. Either party may take any
legal action needed to protect any right pending completion of the arbitration.
The arbitrator will determine whether an issue is arbitrable and will give
effect to applicable statutes of limitation. The arbitrator has the discretion
to decide, upon documents only or with a hearing, any motion to dismiss for
failure to state a claim or any motion for summary judgment. Discovery shall be
governed by the Federal Rules of Civil Procedure and the Federal Rules of
Evidence. All information developed by the arbitration or litigation shall be
held in confidence subject to such protective orders, as the arbitrator deems
useful to ensure complete confidentiality. The decision of the arbitrator shall
be final and binding on all parties to this Agreement (and any third party
beneficiaries of this Agreement), and judgment thereon may be entered in any
court having jurisdiction over the parties. All costs of the arbitration
proceeding or litigation to enforce the arbitration award shall be paid by the
party against whom the arbitrator decides. The arbitrator shall have no right to
award punitive, consequential, exemplary or analogous damages.

Section 15. General.

(a) Notices. All notices and other communications hereunder shall be in writing
or by written telecommunication, and shall be deemed to have been duly given if
delivered personally or if mailed by certified mail, return receipt requested or
by written telecommunication, to the relevant address set forth below, or to
such other address as the recipient of such notice or communication shall have
specified to the other party in accordance with this Section 15(a):

    If to Employer, to:

            GlobalSCAPE, Inc.

            4500 Lockhill Selma Road, Suite 150

            San Antonio, Texas 78249

            Attention: President

    with copy to:

            Jackson Walker L.L.P.

            112 E. Pecan Street, Suite 2400

            San Antonio, Texas 78205

            Attention: Steven R. Jacobs

If to Employee, to Employee’s last known address appearing on Employer’s
records.

(b) Withholding. All payments required to be made to Employee by Employer under
this Agreement shall be subject to the withholding of such amounts, if any,
relating to federal, state and local taxes as may be required by law.

(c) Equitable Remedies. Each of the parties hereto acknowledges and agrees that
upon any breach by Employee of his obligations under any of Section 8,
Section 9, Section 10,

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT – DOUGLAS CONYERS

     12   



--------------------------------------------------------------------------------

Section 11, or Section 12 Employer shall suffer immediate, substantial and
irreparable injury and shall have no adequate remedy at law. Accordingly, in
event of such breach, Employer shall be entitled, in addition other remedies and
without showing actual damages, to specific performance and other appropriate
injunctive and equitable relief.

(d) Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, such provision shall be fully severable, and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part hereof, and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance.
Furthermore, in lieu of such illegal, invalid or unenforceable provision, there
shall be added automatically as part of this Agreement a provision as similar in
its terms to such illegal, invalid or unenforceable provision as may be possible
and be legal, valid and enforceable.

(e) Waivers. No delay or omission by either party in exercising any right, power
or privilege hereunder shall impair such right, power or privilege, nor shall
any single or partial exercise of any such right, power or privilege preclude
any further exercise thereof or the exercise of any other right, power or
privilege.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same consent. In the event that this consent is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format date file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

(g) Captions. The captions in this Agreement are for convenience of reference
only and shall not limit or otherwise affect any of the terms or provisions
hereof.

(h) Interpretation of Agreement. This Agreement shall be construed according to
its fair meaning and not for or against either party. Use of the words “herein,”
“hereof,” “hereto,” “hereunder” and the like in this Agreement refer to this
Agreement only as a whole and not to any particular section or subsection of
this Agreement, unless otherwise noted. The masculine gender shall be deemed to
denote the feminine or neuter genders, the singular to denote the plural, and
the plural to denote the singular, where the context so permits.

(i) Binding Agreement; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties and shall be enforceable by the heirs, legal
representatives, personal representatives and permitted assigns of Employee and
the successors and assigns of Employer. The Affiliates of Employer shall be
considered third party beneficiaries of this Agreement with respect to any
services provided by Employee to them and in connection with Employee’s
covenants in Section 8, Section 9, Section 10, Section 11, and Section 12 hereof
to the extent such covenants apply with respect to such Affiliates. Employer may
assign this Agreement to a successor entity through a merger, consolidation or
sale of all or substantially all of the assets; provided that in the event of
any such assignment, Employer shall remain liable for all of its

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT – DOUGLAS CONYERS

     13   



--------------------------------------------------------------------------------

obligations hereunder and shall be liable for all obligations of all such
assignees hereunder. If Employee dies while any amounts would still be payable
to him hereunder, such amounts shall be paid to Employee’s estate. This
Agreement is not otherwise assignable by Employee.

(j) Entire Agreement. This Agreement contains the entire understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements and understandings relating to such subject matter, and may not be
amended except by a written instrument hereafter signed by each of the parties
hereto.

(k) Governing Law. This Agreement and the performance hereof shall be construed
and governed in accordance with the laws of the State of Texas, without regard
to its choice of law principles.

(l) Employee Representations. Employee represents and certifies to Employer that
he: (i) has received a copy of this Agreement for review and study and has had
ample time to review it before signing; (ii) has read this Agreement carefully;
(iii) has been given a fair opportunity to discuss and negotiate the terms of
this Agreement; (iv) understands its provisions; (v) has had the opportunity to
consult his attorney; and (vi) enters into this Agreement knowingly and
voluntarily. Employee also represents that he will not make any unauthorized use
of any Confidential Information or intellectual property of any third party in
the performance of his duties under this Agreement and that Employee is under no
obligation to any prior employer or other entity that would preclude or
interfere with the full and good faith performance of Employee’s obligations
hereunder.

(m) Restatement. This Agreement amends and restates the Original Agreement in
its entirety. Employee and the Company agree that this Agreement is not intended
to be, and shall not be deemed or construed to be, a novation or release of the
Original Agreement.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT – DOUGLAS CONYERS

     14   



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

GLOBALSCAPE, INC. By:  

 

Name:   James R. Morris   Chief Executive Officer

 

Douglas Conyers

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT – DOUGLAS CONYERS

  